Title: From George Washington to Robert Morris, 22 September 1782
From: Washington, George
To: Morris, Robert


                  Dear Sir
                     
                     Head Quarters 22d Septemr 1782
                  
                  I am really more alarmed at the Contents of your letters of the 29th and 30th of Augt and 9th of this month, than at any occurence which hath lately happened—and I am embarrassed with respect to one paragraph in that of the 30th of Augt vizt "The other which is the principal one, that you may found a warm application on it to the states—You will, I hope, keep this intirely to yourself, you will see that I have not intrusted a view of it to my secretary or any of the Clerks"—On what am I to found an application to the States but upon your information of your inability to comply with your Contracts in consequence of their tardiness in paying their Taxes.  Should I proceed of my own accord, as it were, they will think I am stepping out of my line, and may perhaps hint to me that this reprehension would come more properly from another quarter—Untill I hear from you, I do not think myself at liberty to make use of your name—But ought we not, my dear Sir, to consider the danger of trusting a matter of so much importance, just at this moment when perhaps the enemy are balancing upon the total evacuation of these States, to a circular letter to the Legislature.  Letters of this kind are, from their nature, as public as the prints, and seldom fail by one means or the other to get into the hands of the enemy—I have several times found personal applications by Gentlemen of influence have much more effect than letters—Of this you will judge—and I think another matter ought immediately to be taken into most serious consideration.  If you should be of opinion that the most strenuous exertions of the States will not enable them to pay in a sufficiency of Specie to comply with the Contracts—ought not a change of measures to be resolved on without loss of time—That if we must, thro’ necessity, revert to the ruinous System of Specifics, it may be done in time to lay up Magazines before the Winter sets in.
                  Your letters of the dates before mentioned, not coming to my hands till yesterday, will acct for these sentiments being withheld from you so long.  I am with much esteem & regard—Dr Sir Yr most Obt Sert
                  
                     Go: Washington
                  
               